Citation Nr: 1024304	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  06-14 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for chronic fatigue 
syndrome, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.

2.  Entitlement to service connection for tinea pedis, to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317.

3.  Entitlement to service connection for chest and 
cardiovascular symptoms, to include as a qualifying chronic 
disability under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for bronchitis and 
pharyngitis (claimed as ear, nose, and throat problems), to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317.

5.  Entitlement to service connection for headaches, to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317.

6.  Entitlement to service connection for sensitivity to 
bright light, to include as a qualifying chronic disability 
under 38 C.F.R. § 3.317.

7.  Entitlement to service connection for a dental and gum 
disorder, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.

8.  Entitlement to an initial compensable disability rating 
for the service-connected bilateral hearing loss.

9.  Entitlement to an initial compensable disability rating 
for the service-connected skin rash with papules, prior to 
November 10, 2009.

10.  Entitlement to an increased initial evaluation in excess 
of 10 percent for the service-connected skin rash with 
papules beginning November 10, 2009.  


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1983 to June 
1993.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  

In January 2009, the Board remanded the issues on appeal to 
the RO for additional development.  In addition to the issues 
current on appeal, the Board also remanded the claims of 
service connection for a right hip disorder.  Following the 
January 2009 Board remand, the RO issued a rating decision 
granting service connection for (1) a disability manifested 
by mood swings, short term memory loss, and nervousness, (2) 
general myalgia and arthralgia of the left knee, (3) general 
myalgia and arthralgia of the right knee, (4) general myalgia 
and arthralgia of the left hip, (5) general myalgia and 
arthralgia of the right hip, and (6) mild spondylotic changes 
of L5-S1, and (7) chronic allergies to include allergic 
rhinitis.  The Veteran did not file a second Notice of 
Disagreement (NOD) disagreeing with any disability rating or 
effective date assigned.  As such, the issues of entitlement 
to a higher initial rating or earlier effective date for the 
service-connected disorders are not presently before the 
Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) 
(explaining that where a claim of service connection is 
granted during the pendency of an appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review concerning the compensation level or the 
effective date assigned for the disability).

Also on appeal is a February 2010 RO rating decision that 
increased the evaluation of the service-connected skin rash 
with papules from noncompensable to 10 percent effective 
November 10, 2009.  





FINDINGS OF FACT

1.  The Veteran performed active service in the Southwest 
Asia theater of operations in support of Operation Desert 
Storm.

2.  The competent evidence shows that the Veteran is not 
diagnosed with chronic fatigue syndrome.

3.  The service-connected skin rash with papules is shown to 
have caused or aggravated the tinea pedis.  

4.  The preponderance of the evidence shows that the 
currently diagnosed tension headaches are not related to 
service or to an incident of service origin, and the 
sensitivity to bright light was not manifest during service 
and has not been manifest to a degree of 10 percent or more 
since service separation.   

5.  The Veteran has a qualifying chronic disability 
manifested by atypical chest pain that cannot be attributed 
to any known clinical diagnosis.  

6.  The Veteran did not experience chronic respiratory 
symptoms during service; a respiratory disorder did not 
manifest to a compensable degree within one year after 
service separation; respiratory symptomatology was not 
continuous after service separation; and the record does not 
indicate that the Veteran's post-service treatment for 
asthma, bronchitis, and pharyngitis is related to any 
incident during service.  

7.  The Veteran's DD 214 shows that he was not provided a 
complete dental examination and all appropriate dental 
treatment within 90 days prior to his discharge or release, 
and there is no evidence showing that he was provided written 
notice of the eligibility requirements for VA outpatient 
dental treatment at the time of his discharge.

8.  The Veteran's service-connected bilateral hearing loss is 
shown to have been manifested by a Level I hearing loss for 
the left ear and a Level I hearing loss for the right ear in 
January 2010.  

9.  Since the effective for the award of service connection, 
the service-connected skin rash with papules is shown to be 
productive of a disability picture that more nearly 
approximates at least five percent, but less than 20 percent 
of the entire body, or at least five percent, but less than 
20 percent, of exposed areas affected.

10.  Beginning on November 10, 2009, the service-connected 
skin rash with papules is not shown to have been manifested 
by more than at least five percent, but less than 20 percent 
of the entire body, or at least five percent, but less than 
20 percent, of exposed areas affected; or intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a current disability manifested 
by chronic fatigue syndrome due to disease or injury that was 
incurred in or aggravated by active service, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309, 3.317 (2009).

2.  The Veteran's disability manifested by tinea pedis is 
proximately caused or aggravated by the service-connected 
skin rash with papules.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 
(2009).

3.  The Veteran's disability manifested by atypical chest 
pain was incurred in or aggravated by active service or as a 
manifestation of an undiagnosed illness that was incurred in 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 
(2009).

4.  The Veteran does not have a current respiratory disorder 
manifested by bronchitis and pharyngitis due to disease or 
injury that was incurred in or aggravated by active service, 
nor may it be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309, 3.317 (2009).

5.  The Veteran does not have a current disability manifested 
by tension headaches due to disease or injury that was 
incurred in or aggravated by active service, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309, 3.317 (2009).

6.  The Veteran does not have a current disability manifested 
by sensitivity to light due to disease or injury that was 
incurred in or aggravated by active service, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.317 (2009).

7.  The Veteran is eligible for VA outpatient dental 
treatment on a one-time completion basis.  38 U.S.C.A. § 1712 
(West 2002); 38 C.F.R. §§ 3.381, 17.161 (2009).

8.  The criteria for the assignment of an initial compensable 
evaluation for the service-connected bilateral hearing loss 
are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 
(2009).

9.  The criteria for the assignment of an initial 10 percent 
evaluation, but not more, for the service-connected skin rash 
with papules are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic 
Code 7806 (2009).  

10.  The criteria for the assignment of an increased 
evaluation in excess of 10 percent for the service-connected 
skin rash with papules are not met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.118, 
Diagnostic Code 7806 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  VCAA and its implementing regulations provide that, 
upon the submission of a substantially complete application 
for benefits, VA has an enhanced duty to notify a claimant of 
the information and evidence needed to substantiate a claim, 
as well as the duty to notify the claimant what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  The VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

In the present case, considering the duties imposed by VCAA 
and its implementing regulations, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

With regard to the claims of service connection, the VCAA 
duty to notify was satisfied by a letter sent to the Veteran 
in June 2003, which fully addressed what evidence was 
required to substantiate the claims and the respective duties 
of VA and a claimant in obtaining evidence.

With regard to the claims for a higher initial evaluation, 
the appeal arises from disagreement with the initial 
evaluation following the grant of service connection for 
bilateral hearing loss and skin rash with papules. Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The RO also sent the Veteran a letter in March 2006 advising 
him of the five Dingess elements, to specifically include 
that a disability rating and an effective date for the award 
of benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman, 19 Vet. App. at 484.

For these reasons, the Board finds that any arguable lack of 
full preadjudication notice in this appeal has not, in any 
way, prejudiced the Veteran.  See Shinseki v. Sanders, ---
U.S. ----, 129 S.Ct. 1696, 173 L.Ed.2d 532 (2009).  

The Board also finds that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claims herein 
decided.  First, the Veteran's available service treatment 
record (STR) is on file.  To the extent the Veteran's entire 
STR is not of record, VA's duty to assist is heightened and 
includes an obligation to search for other forms of records 
that support the claimant's case.  Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); Moore v. Derwinski, 1 Vet. App. 401 
(1991).  Here, the record shows that the RO made diligent and 
extensive efforts to obtain them.  See Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); Moore v. Derwinski, 1 Vet. App. 
401 (1991).  In fact, the RO in September 2009 issued a 
Formal Finding of Unavailability of Service Medical Records.  
In the Formal Finding, the RO detailed the extensive efforts 
that were undertaken to obtain the entire STR, including a 
request sent to the Veteran asking that he provide any 
records in his possession.  The Board points out that the 
record currently contains copies of service records provided 
by the Veteran.  

Accordingly, remanding this case for further attempts to 
obtain any outstanding service records would be an 
essentially redundant exercise and would result only in 
additional delay with no benefit to the Veteran. See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the Veteran are to be avoided).

Otherwise, the claims file contains medical records from 
those VA and non-VA medical providers that the Veteran 
identified as having relevant records.  The Veteran (nor his 
representative) has not identified, and the file does not 
otherwise indicate, that any other VA or non-VA medical 
providers have additional pertinent records that should be 
obtained before the appeal is adjudicated by the Board.  

Second, the Veteran was afforded VA examinations for the 
purposes of evaluating the severity of his service-connected 
disabilities and to determine whether his claimed disorders 
are due to active service.  The Board finds that the VA 
examinations are adequate because, as shown below, they were 
based upon consideration of the Veteran's pertinent medical 
history, his lay assertions and current complaints, and 
because they describe the claimed disorders, and the service-
connected hearing loss and skin rash with papules in detail 
sufficient to allow the Board to make a fully informed 
determination. Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).   

With regard to the service-connected bilateral hearing loss 
and skin rash with papules, the Veteran has not asserted, and 
the evidence does not show, that his symptoms have increased 
in severity since the most recent evaluations in November 
2009 and January 2010. 

The Board accordingly finds no reason to remand for further 
examination.  

Finally, the Veteran has been advised of his entitlement to a 
hearing before the RO and before the Board in conjunction 
with the issues on appeal, but he has not requested such a 
hearing.  

For these reasons, the Board finds that all necessary facts 
have been properly developed in regard to the Veteran's 
claim, and no further assistance is required in order to 
comply with VA's statutory duty to assist in the development 
of evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board also finds that there was substantial compliance 
with the January 2009 Board remand directives.  A remand by 
the Board confers upon the claimant, as a matter of law, the 
right to compliance with the remand order.  Stegall v. West, 
11 Vet. App. 268 (1998).  Nonetheless, it is only substantial 
compliance, rather than strict compliance, with the terms of 
a remand that is required.  See D'Aries v. Peake, 22 Vet. 
App. 97, 104-05 (2008) (finding substantial compliance where 
an opinion was provided by a neurologist as opposed to an 
internal medicine specialist requested by the Board); Dyment 
v. West, 13 Vet. App. 141 (1999). 

In particular, the Board directed the AMC/RO to contact the 
NPRC in an effort to obtain any outstanding portions of the 
Veteran's STR.  This was accomplished in March 2009.  The 
NPRC issued a negative reply.  Therefore, the RO, as 
indicated, issued a Formal Finding of Unavailability of 
Service Medical Records in September 2009.  

The Board's January 2009 remand also instructed the AMC/RO to 
schedule the Veteran for VA examinations to determine the 
current severity of his service-connected bilateral hearing 
loss and skin rash with papules.  As indicated, this was 
accomplished in November 2009 and January 2010.  

In light of the RO's development, the Board finds that all of 
the Board's January 2009 remanded directive have been 
substantially complied with and, therefore, no further remand 
is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); 
D'Aries, 22 Vet. App. at 104-05. 

In conclusion, because all duties to notify and assist have 
been satisfied, the Board will proceed with consideration of 
the merits of the appeal.  

II.  Analysis

A. Entitlement to Service Connection

The Veteran is contending that service connection is 
warranted for chronic fatigue syndrome, tinea pedis, chest 
and cardiovascular symptoms, bronchitis and pharyngitis 
(claimed as ear, nose, and throat problems), headaches, 
sensitivity to bright light, and a dental and gum disorder, 
each to include as a qualifying chronic disability under 38 
C.F.R. § 3.317.

Service connection may be granted on a direct basis for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a). Service connection generally requires credible and 
competent evidence showing: (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  See Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet 
.App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995). 

Also, certain chronic diseases may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active service.  38 
U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability, which includes the degree of disability resulting 
from aggravation of a nonservice-connected disability by a 
service-connected disability.  See 38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on 
the issue of secondary service causation, the record must 
show (1) evidence of a current disability, (2) evidence of a 
service-connected disability, and (3) medical nexus evidence 
establishing a connection between the current disability and 
the service-connected disability.  Wallin v. West, 11 Vet. 
App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-
17 (1995).  

In addition, service connection may be established under 38 
C.F.R. § 3.317, where a Persian Gulf Veteran exhibits 
objective indications of a qualifying chronic disability that 
became manifest during active military, naval or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than not later than December 31, 2011.  See 38 C.F.R. § 
3.317(a)(1)).  For purposes of 38 C.F.R. § 3.317, there are 
three types of qualifying chronic disabilities: (1) an 
undiagnosed illness; (2) a medically unexplained chronic 
multi-symptom illness; and (3) a diagnosed illness that the 
Secretary determines in regulations prescribed under 38 
U.S.C.A 1117(d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis. In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay 
persons are competent to report objective signs of illness. 
Id. To determine whether the undiagnosed illness is 
manifested to a degree of 10 percent or more the condition 
must be rated by analogy to a disease or injury in which the 
functions affected, anatomical location or symptomatology are 
similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. 
Nicholson, 19 Vet. App. 470 (2006).

A medically unexplained chronic multi symptom illnesses is 
one defined by a cluster of signs or symptoms, and 
specifically includes chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome, as well as any other illness 
that the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness. 

A "medically unexplained chronic multi symptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities. Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained. 
38 C.F.R. § 3.317(a)(2)(ii). 

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).  (In 
March 2010, VA issued a proposed amendment to 38 C.F.R. 
§ 3.317, which would add nine infectious diseases as 
warranting presumptive service connection for a Persian Gulf 
Veteran.  The proposed regulation is not pertinent to the 
present Veteran's claim because he is not shown to be 
diagnosed with any of the 9 proposed infectious diseases.)  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 38 
C.F.R. § 3.317(a)(3). Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to, the following: (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders. 38 C.F.R. § 3.317(b).

For purposes of § 3.317, disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic. The six-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest. 38 C.F.R. § 
3.317(a)(4).

In making all determinations, the Board must fully consider 
the lay assertions of record.  A layperson is competent to 
report on the onset and continuity of his current 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a Veteran is competent to report on that of which he 
or she has personal knowledge).  Lay evidence can also be 
competent and sufficient evidence of a diagnosis or to 
establish etiology if (1) the layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board's duty is to assess the credibility and weight of 
the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) (BVA has a duty to assess).  Where there is 
conflicting medical evidence, the Board may favor one medical 
opinion over another if it offers an adequate statement of 
reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  Although all opinions by a medical professional 
constitute medical conclusions that the Board cannot ignore 
or disregard, the Board is not obligated to accept any 
physician's opinion.  See Willis v. Derwinski, 1 Vet. App. 
66, 70 (1991); Hayes, 5 Vet. App. at 69.  In determining the 
probative value to be assigned to a medical opinion, the 
Board must consider three factors.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  The initial inquiry in 
determining probative value is to assess whether a medical 
expert was fully informed of the pertinent factual premises 
(i.e., medical history) of the case.  A review of the claims 
file is not required, since a medical professional can also 
become aware of the relevant medical history by having 
treated the Veteran for a long period of time or through a 
factually accurate medical history reported by the Veteran.  
See id. at 303-304.  

The second inquiry involves consideration of whether the 
medical expert provided a fully articulated opinion.   See 
id.  A medical opinion that is equivocal in nature or 
expressed in speculative language does not provide the degree 
of certainty required for medical nexus evidence.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value 
of an opinion involves consideration of whether an opinion is 
supported by a reasoned analysis.  The most probative value 
of a medical opinion comes from its reasoning.  Therefore, a 
medical opinion containing only data and conclusions is not 
entitled to any weight.  In fact, a review of the claims file 
does not substitute for a lack of a reasoned analysis.  See 
Nieves-Rodriguez, 22 Vet. App. at 304.  In other words, a 
bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  See Miller v. West, 11 Vet. App. 345, 348 
(1998).  

In short, a medical opinion will be considered probative if 
it includes clear conclusions and supporting data with a 
reasoned analysis connecting the data and conclusions.  A 
medical opinion that is a factually accurate, fully 
articulated, and based on sound reasoning carries significant 
weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

If service records are unavailable and presumed to have been 
destroyed while in government custody, VA's duty to assist is 
heightened and includes an obligation to search for other 
forms of records that support the claimant's case.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Moore v. Derwinski, 1 
Vet. App. 401 (1991).   There is also a heightened obligation 
to explain findings and to carefully consider the benefit-of-
the-doubt rule in cases where presumed destroyed while in 
custody of the government.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  Where service medical records were 
destroyed, the Veteran is competent to report about factual 
matters about which he had firsthand knowledge, including 
experiencing pain during service, reporting to sick call, and 
undergoing treatment.  Washington v. Nicholson, 19 Vet. App. 
362 (2005).

Here, the record shows that the Veteran served in Southwest 
Asia from December 26, 1990 to May 19, 1991.  The record also 
contains a July 1997 letter from the Secretary of Defense 
wrote to the Veteran explaining that the Veteran's unit was 
near Khamaisiyah, Iraq, in early March 1991.  At that time, 
according to the letter, Iraqi weapons containing the nerve 
agents sarin and cyclosarin were destroyed, which may have 
released the nerve agents into the air.  The letter goes on 
to explain that the exposure level would have been too low to 
cause any symptoms at that time, and long-term health 
problems were also unlikely according to current medical 
evidence.  

Chronic Fatigue

Upon review, the Board finds that the Veteran's claim of 
service connection for chronic fatigue syndrome must be 
denied because there is no probative evidence diagnosing this 
disorder.  

In support of his claim, the Veteran wrote in April 2003 that 
he has experienced chronic fatigue increasingly since his 
Persian Gulf service.  

The STR during his period of active service, however, 
contains no indication of fatigue.  Rather, the first 
indication of fatigue occurs in a March 2002 Reserve physical 
examination report, where the Veteran endorsed having easy 
fatigability.  

In an April 2003 treatment note, a private physician noted 
that the Veteran had had complaints such as chronic fatigue, 
which "would appear to have occurred while" the Veteran was 
on active duty/Reserve duty.  In an April 2003 letter, the 
same physician wrote that the Veteran has had chronic fatigue 
since his service in the Persian Gulf during the first Gulf 
War.  The physician indicated that a work-up was negative, so 
a Gulf War syndrome screening was warranted.  

The Board finds that the physician's opinion is somewhat 
probative, but the probative value is significantly 
diminished.  First, a careful reading of the physician's 
statement shows that he was simply transcribing the Veteran's 
report of having chronic fatigue, rather than providing an 
independent assessment.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (mere transcription of lay history, 
unenhanced by any additional medical comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a medical professional).  
Moreover, the private physician's assessment was tentative in 
that he indicated only that the Veteran's symptoms "would 
appear" to have occurred during the Veteran's active 
service.  The physician specifically indicated that his 
assessment was only an "initial screening," and that 
further workup and evaluation was necessary.   This type of 
equivocal and speculative opinion is of limited probative 
value.  See Stegman, 3 Vet. App. at 230.  In other words, the 
private physician's April 2003 assessment does not contain a 
probative diagnosis of chronic fatigue syndrome.  

In fact, the evidence overall reveals that the Veteran's 
complaints of "fatigue" are more accurately related to his 
complaints of muscle pain (service-connected as arthralgia 
and myalgia), chest pain, and shortness of breath (as 
discussed below).  For example, during a VA intake evaluation 
in April 2004, the Veteran complained of extreme fatigue, 
such as getting very tired climbing a flight of stairs.   
Similarly during more recent treatment in January 2009, the 
Veteran complained of feeling very fatigued, including having 
mild shortness of breath when climbing stairs and a feeling 
of chest fullness.  

The most probative evidence, in this regard, consists of the 
assessment of a VA examiner in October 2004.  The examiner 
reviewed the Veteran's complaints of chronic fatigue since 
his Persian Gulf service, but also noted that the Veteran 
reported working out at a gym three days a week, 30 minutes 
at a time, where he lifted up to 150 pounds of weights.  The 
Veteran also reported being able to walk long distances on 
flat ground, up to five miles, and drive long distances.  
Otherwise, the Veteran denied fever, chills, tenderness of 
lymph nodes, sleep problems, weight loss or gain, and post-
exertional fatigue lasting more than 24 hours.  In light of 
these considerations, the VA examiner diagnosed general 
myalgia and arthralgia, but opined unequivocally that chronic 
fatigue syndrome is "not at all to [be] entertained[ed]" in 
the Veteran's case.  

The Board finds the October 2004 VA examiner's assessment 
highly probative because the examiner thoroughly reviewed the 
factual circumstances of the case, including the Veteran's 
service history and current complaints.  The examiner also 
provided a clear and unequivocal opinion relating the 
Veteran's complaints to general myalgia and arthralgia, and 
unequivocally ruling out chronic fatigue syndrome.  See 
Nieves-Rodriguez, 22 Vet. App. at 304.  

In summary, the probative evidence establishes that the 
Veteran does not have a disorder manifested by chronic 
fatigue syndrome.  Accordingly, service connection on a 
presumptive basis under 38 C.F.R. § 3.317 is not warranted.  
Also, without evidence of current disability, service 
connection on a direct basis must be denied.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).  In reaching this 
conclusion the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Tinea Pedis 

In April 2003, the Veteran wrote that he has had had 
rashes/foot problems, increasingly after his service in the 
Persian Gulf.  

At service discharge in June 1993, the Veteran denied any 
foot trouble.  He indicated that he did not know if he had 
skin disease, and clinical evaluation of the feet was normal.  
It was noted that he had skin staining on his arms and back, 
and this was noted as skin stains from oil.  Several years 
later, during a March 2002 Reserve physical examination, the 
Veteran endorsed a history of foot trouble.  The assessment 
was blister on the foot.  

Subsequent treatment records, including an April 2004 VA 
consultation report, confirm a diagnosis of athlete's foot.  
The Veteran underwent a VA examination in October 2004.  The 
VA examiner indicated that the Veteran's service-connected 
rash had contributed to his athlete's foot problem with 
blister.  The Veteran reported that a prescription of Lamisil 
from his doctor had resolved the problem.  

The October 2004 VA examiner then noted his diagnosis as 
"tinea pedis, resolving, is not a service connected 
problem."  The VA examiner's assessment supports a 
conclusion that service connection is not warranted on a 
direct basis.  The October 2004 VA examiner, however, clearly 
attributed the Veteran's tinea pedis to his service-connected 
skin rash with papules.  To the extent the Veteran reported 
to the April 2004 VA examiner that medication had resolved 
the problem, the disability was diagnosed during the pendency 
of the appeal.  Accordingly, service connection is warranted 
on a secondary basis.  38 C.F.R. § 3.310; Brammer, 3 Vet. 
App. at 225; McClain, 21 Vet. App. at 321.  With regard to 
whether the disorder is currently symptomatic, this is a 
question concerning the degree of disability, which must be 
addressed when assigning an initial disability rating.  

Chest/Cardiovascular

The Board finds that by extending the Veteran the benefit of 
the doubt, service connection is warranted for a disability 
manifested by atypical chest pain.  

In his April 2003 claim, the Veteran wrote that he was 
seeking service connection for "chest and cardiovascular 
signs and symptoms."  In light of his very broad description 
of his claim, the Board will consider the scope of the claim 
to include any disorder related to the chest, heart, or 
vascular system.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009). 

The Veteran's STRs include an April 1997 report of physical 
examination and history showing that the Veteran complained 
of pain or chest pressure with no problems now.  A chest X-
ray was normal.  Then, at service separation in June 1993, 
the Veteran again complained of upper left chest pains, which 
were noted as angina, for 5 to 6 years.  An EKG was ordered, 
but the Veteran did not undergo the testing.  His blood 
pressure at discharge was 139/76.

Following his active service, the STR contains Reserve 
examinations from April 1997 and March 2002 showing that the 
Veteran denied heart trouble, high/low blood pressure, pain 
or pressure in chest, and palpitation or pounding heart.  

In September 1993, however, the Veteran underwent a VA 
examination during which he complained of chest pain in the 
left axillary line off-and-on for the past 5 years, mainly on 
awakening in the morning, then lasting 3 to 4 hours.  He took 
no medication, and he denied any associated diaphoreses, 
shortness of breath, weakness, or dizziness.  The Veteran 
indicated that he was under a lot of stress after returning 
from Persian Gulf, due to a divorce.  His current complaint 
was occasional chest pain.  On physical examination, the VA 
examiner found that the cardiovascular system was "normal"; 
the Veteran's blood pressure was 128/86.  The diagnosis was 
musculoskeletal chest pain.  

In connection with his present claim, the Veteran underwent 
VA heart examination in October 2004.  During the 
examination, the Veteran complained of palpitations six 
months prior.  He went to a private emergency room (ER), but 
an EKG and chest X-ray were normal.  He had no recurrence.  
He otherwise complained of chest pain since 1993, which he 
described as a feeling of tightness that occurred every two 
weeks for 12 hours duration.  It resolved by itself.  The 
Veteran also reported that he had been diagnosed with muscle 
spasm, but had been pain free for six months.  He denied 
syncope or dizziness and angina with pressure of the heart.  
He denied current palpitations and a history of myocardial 
infarction (MI), hypertension, syphilitic heart disease, or 
valvular heart disease.  The VA examiner reported that an EKG 
showed normal sinus rhythm; chest X-ray was normal.  ETT 
showed normal test; exercise treadmill was pending.  Based on 
the examination results, the VA examiner diagnosed chest 
pain, most likely chest wall pain, which had resolved; 
history of palpitations, which had resolved.  

The Veteran subsequently underwent extensive testing 
associated with his complaints of chest pain.  A VA stress 
test in October 2004 was "normal."  More recently, he 
underwent further testing after complaining to his private 
treating physician of chest pain.  Extensive testing in 
January 2009 resulted in an assessment of atypical chest 
discomfort; hypertension; hyperlipidemia; dyspnea on 
exertion; and dizziness.  His treating physician in January 
2009 clarified that the assessment was unspecified chest 
pain, resolved, with all cardiac work-up negative.  

In summary, the evidence shows that the Veteran is currently 
diagnosed with atypical chest pain, which has not been 
attributed to a known clinical diagnosis.  To the contrary, 
the extensive and repeated cardiological testing has been 
negative.  The Board points out that atypical chest pain is a 
musculoskeletal disorder.  See Merck, The Merck Manual for 
Healthcare Professionals, Cardiovascular Disorders, Table 6, 
(Online Ed.), 
http://www.merck.com/mmpe/sec07/ch069/ch069b.html.  
Accordingly, this diagnosis is consistent with the previously 
service-connected disabilities of general myalgia and 
arthralgia of the left knee, right knee, left hip, and right 
hip, which a VA examiner in October 2004 opined was difficult 
to attribute to any known clinical diagnosis.  The disorder 
has also been manifest to a degree of at least 10 percent 
under the analogous provisions of 38 C.F.R. § 4.73, 
Diagnostic Code 5399-5321.  For these reasons, the Board 
finds that service connection for a chronic undiagnosed 
illness manifested by atypical chest pain is warranted.

Bronchitis/Pharyngitis

The Veteran is also contending that service connection is 
warranted for a respiratory disorder manifested by bronchitis 
and pharyngitis.  The Board points out that the Veteran is 
currently service-connected for chronic allergies to include 
allergic rhinitis.  Accordingly, the scope of his claim 
excludes this disability.  

Upon review of the record, the Board finds that the weight of 
the evidence is against the Veteran's claim.  

As an initial matter, the Board points out that during an 
April 2004 VA outpatient consultation, the Veteran reported 
having a history of childhood asthma that he outgrew.  A 
Veteran is presumed to have been sound upon entry into active 
service, except as to defects, infirmities, or disorders 
noted at the time of the acceptance, examination, or 
enrollment, or where clear and unmistakable evidence 
demonstrates that the condition existed before acceptance and 
enrollment and was not aggravated by such service.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

Here, the Veteran's service treatment record (STR) shows that 
clinical evaluation of the lungs and chest was "normal" 
upon service entrance in December 1982.  In other words, a 
respiratory disorder is not "noted" as service entrance.  
Therefore, the Veteran is entitled to the presumption of 
sound condition.  The record also does not contain clear and 
unmistakable evidence showing that a respiratory disorder 
preexisted service.  The Veteran's current assertions of 
having childhood asthma do not constitute clear and 
unmistakable evidence.  See Paulson v. Brown, 7 Vet. App. 466 
(1995).  Accordingly, the evidence is not sufficient to rebut 
the presumption of soundness.  See 38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304; Wagner v. Principi, 370 F.3d 1089, 1096 
(Fed. Cir. 2004).  

With regard to whether he has a current respiratory disorder 
that was incurred during active service, the Veteran reported 
during a post-service VA examination in October 2004 that he 
was treated during service for acute bronchitis, which 
resolved completely.  His assertions are competent evidence 
showing treatment for acute bronchitis during service.  See 
Washington, 19 Vet. App. 362.  Also, consistent with his 
assertion, the STR shows that he completed a questionnaire in 
June 1987 in which he endorsed having a "lung condition"; 
no explanation is provided.  

At service separation in June 1993, the Veteran denied all 
respiratory symptoms, including shortness of breath and 
chronic cough.  Also, clinical evaluation of the lungs and 
chest was "normal," and a chest X-ray showed lungs within 
normal limits.  

In summary, the evidence indicates that the Veteran was 
treated for acute bronchitis during service, but the service 
separation examination was normal, and there is otherwise no 
indication that any respiratory disorder such as bronchitis 
was chronic during service.  

Following his June 1993 service separation, the Veteran 
underwent a VA Persian Gulf registry examination in June 
1994, during which he complained of cough and shortness of 
breath on exertion.  Physical examination and a chest X-ray, 
however, were "normal."  

Subsequently, the Veteran underwent another chest X-ray in 
April 1997 (which is contained in the STR), showing that the 
lungs were within normal limits.  Also in the STR, the 
Veteran underwent a Reserve physical examination in March 
2002, during which he complained of having shortness of 
breath after stopping smoking.  

The Veteran also underwent a VA outpatient consultation in 
April 2004.  In addition to reporting a history of childhood 
asthma, as indicated, he had current complaints of occasional 
wheezing.  On the other hand, he denied chronic cough or 
coughing up blood, and he otherwise denied a history of 
asthma, bronchitis, emphysema, recent pneumonia, pleurisy, or 
asbestos exposure.  Physical examination showed no wheezing, 
rhonchi, or rales.  The assessment was asthma with pulmonary 
and allergy work-up recommended.

The Veteran then underwent, as indicated, a VA examination in 
October 2004, during which he complained of having been 
treated during service for acute bronchitis, which resolved 
completely.  On physical examination during the VA 
examination, the Veteran's throat was "normal," and his 
chest was clear to auscultation bilaterally, without 
wheezing, rales, or adventitious sounds.  The examiner noted 
that the Veteran's ear, nose, and throat problem is related 
to allergies, which the Board points out, is a currently 
service-connected disability.  

In August 2006, the Veteran sought non-VA emergency care in 
August 2006 for complaints of chest congestion, cough, left-
side sore throat.  The assessment was bronchitis with broncho 
spasm/asthmatic, and pharyngitis, acute.  

Most recently, in August 2008, the Veteran underwent a 
physical examination for purposes of obtaining a commercial 
driver's license.  He denied having any respiratory disorder 
or symptoms, including shortness of breath, asthma, and 
chronic bronchitis.  

In summary, the post-service records show that the Veteran 
intermittently endorsed respiratory symptoms, but all 
physical examinations and chest X-rays were normal.  He 
underwent treatment in August 2006 for symptoms related to 
bronchitis with broncho spasm/asthmatic, and pharyngitis, 
acute, but in August 2008, he denied having any respiratory 
disorder or symptoms and physical examination revealed no 
abnormality.  In other words, the medical evidence provides 
no indication of a chronic respiratory disorder since service 
and there is no evidence indicating that the bronchitis and 
acute pharyngitis diagnosed in August 2006 is etiologically 
related to the Veteran's service.  Also, as his symptoms have 
been attributed to known clinical diagnoses, asthma, 
bronchitis, and pharyngitis, service connection for an 
undiagnosed illness due to service in the Persian Gulf is not 
warranted for his respiratory symptoms.  See 38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a)(1).

To the extent the Veteran has intermittently endorsed a 
history of continuous symptoms since service, these 
assertions were made in the context of his current claim.  
For instance, in an April 2003 statement submitted in support 
of his claim, he wrote that he had experienced chest signs 
and symptoms increasingly since his service.  Otherwise, he 
has denied a history of chronic symptoms, as indicated most 
recently in his August 2008 examination.  This inconsistently 
reduces the reliability and, therefore, the probative value 
of his assertions regarding a continuity of symptomatology.  
See Wood, 1 Vet. App. at 193; Caluza, 7 Vet. App. at 511.  

For these reasons, the Board finds that the weight of the 
competent evidence is against the claim.  Therefore, the 
claim must be denied.  In reaching this conclusion the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Headaches and Sensitivity to Bright Light

Upon review, the Board finds that the weight of the evidence 
is against the Veteran claim of service connection for 
headaches and sensitivity to bright light.    

In his April 2003 claim, the Veteran wrote that he has 
increasingly had headaches and sensitivity to bright light 
since his Gulf War service.  His STR includes a March 1990 
Health Questionnaire for Dental treatment showing that the 
Veteran reported having frequent headaches.  The Board points 
out that this was prior to his Persian Gulf War service.  

At service separation in June 1993, the Veteran denied 
headaches and eye problems.  Plus, a clinical neurological 
evaluation was "normal."  The Veteran then denied headaches 
at subsequent Reserve service examinations in April 1997 and 
March 2002.  Although he endorsed having "Sensitivity to 
chemicals, dust, sunlight, etc" during a March 2002 
examination, he specified that he was referring to "seasonal 
rhinitis." He did not otherwise directly endorse sensitivity 
to bright light in March 2002.  In fact, he specifically 
endorsed having "no" eye trouble.  

Similarly, the Veteran underwent a VA Persian Gulf War 
screening in June 1994, during which he denied eye pain and 
headaches.  

In short, the Veteran is shown to have denied symptoms of 
headaches and sensitivity to light at service separation and 
for several years thereafter.  This evidence constitutes 
affirmative evidence weighing against a claim of service 
connection as it demonstrates no objective indications 
manifest during service.  See 38 C.F.R. § 3.317; See also, 
e.g., Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed.Cir.2006); McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006) (distinguishing the absence of evidence from actual 
substantive negative evidence).  

The next pertinent evidence consists of an April 2003 
evaluation by the Veteran's private treating physician.  The 
Board points out that the Veteran described multiple symptoms 
to his physician, which the Veteran attributed his Gulf War 
service, but he did not include headaches or sensitivity to 
bright light.  

In April 2004, the Veteran presented at VA for an evaluation 
during which he complained of having severe headache 
involving a sharp pain in the right side of the face that did 
not last long (with a normal MRI).  On physical examination, 
neurologic evaluation showed intact cranial nerves.  

Then, during an October 2004 VA general examination the 
Veteran reported having headaches since 1992.  He described 
headaches every two weeks without nausea, vomiting, or aura.  
He indicated that the headaches were flare-ups from tension 
at work, and they lasted from three hours to three days.  The 
Veteran also complained of sensitivity to bright light 
connected to his headaches or provoked independently.  He 
used sunglasses or went into a dark room for relief.  
Physical examination of the eyes revealed very small pupils, 
2 mm, which were equal, round, and reactive to light and 
accommodations.  Neurologic examination was likewise normal.  
Based on these examination results, the VA examiner diagnosed 
tension headaches secondary to job-related condition and 
sensitivity to bright light not related to service-connected 
injury.   

In summary, the medical evidence shows that the Veteran has 
been diagnosed with tension headaches, which is a known 
clinical diagnosis.  Accordingly, service connection on a 
presumptive basis as due to active service in the Persian 
Gulf War is not warranted.  See 38 C.F.R. § 3.317(c)(2).  
Moreover, service connection is not warranted on a direct 
basis because the Veteran's tension headaches have been 
attributed by competent evidence to job-related tension.  

With regard to the sensitivity to bright light, there is no 
objective evidence indicating that the Veteran has a disorder 
manifested by sensitivity to bright light that is 
etiologically related to his service, to include as a 
symptoms of an undiagnosed illness.  The October 2004 VA 
examiner determined that this disorder is not related to the 
Veteran's headaches.  Plus, the disorder would be rated by 
analogy to 38 C.F.R. § 4.79, Diagnostic Code 6000, which 
provides that a 10 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 1 
week, but less than 2 weeks, during the past 12 months.  The 
Veteran, however, has not indicated that he experiences 
incapacitating episodes as a result of the sensitivity to 
bright light.  Accordingly, the disorder is not manifest to a 
degree of 10 percent or more.  For this reason, service 
connection under 38 C.F.R. § 3.317 is not warranted.  

In this regard, the Veteran is competent to report that he 
has had headaches and sensitivity to light since active 
service in the Persian Gulf.  See Davidson, 581 F.3d at 1316; 
Jandreau, 492 F.3d at 1376-77.  The Board finds, however, 
that his assertions are without probative value in light of 
the evidence showing that he consistently denied headaches 
and eye symptoms from the time of service separation until 
2003.  These inconsistent and contradictory assertions 
establish that his current assertions are not probative 
evidence supporting his claim.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) (BVA has a duty to assess the 
credibility and weight of the evidence); Caluza v. Brown, 7 
Vet. App. 498, 511 (1995) (in weighing credibility, VA may 
consider interest, bias, inconsistent statements, bad 
character, internal inconsistency, facial plausibility, self 
interest, consistency with other evidence of record, 
malingering, desire for monetary gain, and demeanor of the 
witness).  

For these reasons, service connection must be denied for 
headaches and sensitivity to bright light.  In reaching this 
conclusion the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Dental

In April 2003, the Veteran wrote that he has had dental 
problems increasingly since his Persian Gulf War service.  
The Board points out that a claim of service connection 
includes a claim for VA outpatient dental treatment. See Mays 
v. Brown, 5 Vet. App. 302, 306 (1993).

The Veteran's STR includes the Veteran's December 1982 
service entrance examination showing no indication of tooth 
or gum disease.  An April 1985 dental examination showed that 
he had cavities on numbers 2, 3, and 14, plus chronic 
generalized gingivitis, but no missing teeth.  He 
subsequently underwent extensive treatment, and a dental 
treatment record from April 20 1992, which was shortly before 
his service separation, shows that his upper right gums were 
infected.  Also, tooth number 1 was carious, and teeth 
numbered 16, 32, 30, and 19 were missing.   Although not 
clear, the dental treatment records indicate that these teeth 
were extracted.  The Board also point out that the Veteran 
has not asserted that he sustained dental trauma while on 
active duty.

The post-service evidence does not show treatment or 
complaints for a dental disorder.  Nonetheless, the STR show 
that the Veteran underwent treatment for periodontitis, which 
is a diagnosed disability and not an illness that the 
Secretary has determined warrants presumptive service 
connection.  Therefore, service connection for under 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not permitted as a 
matter of law.  As such, the Board must consider whether 
service connection may be granted on another basis.

Disability compensation may be provided for certain specified 
types of service-connected dental disorders (Class I).  See 
38 C.F.R. § 17.161(a). There is no time limitation for making 
application for treatment and no restriction as to the number 
of repeat episodes of treatment. The types of dental 
disorders that may be compensable include irreplaceable 
missing teeth and disease or damage to the jaw. 38 C.F.R. § 
4.150, Diagnostic Codes 9900-9916.  Missing teeth may be 
compensable for rating purposes under Diagnostic Code 9913 
("loss of teeth, due to loss of substance of body of maxilla 
or mandible without loss of continuity").  However, the Note 
immediately following states, "these ratings apply only to 
bone loss through trauma or disease such as osteomyelitis, 
and not to the loss of the alveolar process as a result of 
periodontal disease, since such loss is not considered 
disabling."  38 C.F.R. § 4.150, Diagnostic Code 9913. There 
is no competent evidence that the Veteran has irreplaceable 
missing teeth or that his loss of teeth is the result of loss 
of substance of body of maxilla or mandible.  There is no 
evidence indicating, nor does the Veteran contend, that he 
suffered injury or disease of the jaw during service, or any 
of the other conditions listed as compensable dental and oral 
conditions under the rating schedule.  See 38 C.F.R. § 4.150. 
Therefore, he is not eligible for compensation or Class I 
treatment for any dental disorder.

Other types of service-connected dental disorders qualify a 
Veteran to receive treatment only, and not compensation. See 
38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161. For 
those Veterans who have a service-connected, noncompensable 
dental condition or disability adjudicated as resulting from 
combat wounds or service trauma (Class II(a)) any treatment 
may be authorized if indicated as reasonably necessary for 
the correction of such service-connected noncompensable 
condition or disability. See 38 C.F.R. § 17.161(c); see also 
VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997) (to have had 
dental extractions during service is not tantamount to dental 
trauma, because trauma of teeth, even extractions, in and of 
itself, does not constitute dental trauma). There is no time 
limitation for filing application for such treatment.  The 
Veteran does not contend, nor does the record indicate, that 
he experienced any such dental trauma in service. Therefore, 
he is not eligible for Class II(a) treatment.

One-time dental treatment (Class II) may be available to 
Veterans.  According to the provisions of 38 C.F.R. § 3.381, 
however, outpatient dental treatment is limited to treatable 
or replaceable missing teeth for those Veterans having a 
service-connected noncompensable dental condition or 
disability shown to have been in existence at time of 
discharge or release from active service, which took place 
after September 30, 1981, may be authorized any treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition, but only 
if: (A) They served on active duty during the Persian Gulf 
War and were discharged or released, under conditions other 
than dishonorable, from a period of active military, naval, 
or air service of not less than 90 days, or they were 
discharged or released under conditions other than 
dishonorable, from any other period of active military, 
naval, or air service of not less than 180 days; (B) 
Application for treatment is made within 180 days after such 
discharge or release; (C) The certificate of discharge or 
release does not bear a certification that the Veteran was 
provided, within the 90-day period immediately before such 
discharge or release, a complete dental examination 
(including dental X-rays) and all appropriate dental 
treatment indicated by the examination to be needed, and (D) 
a VA dental examination is completed within six months after 
discharge or release, unless delayed through no fault of the 
Veteran.  38 C.F.R. § 17.161(b)(2).

Recently, the time limit for application for treatment has 
been extended to 180 days. The final rule implementing this 
change was published on October 8, 2008. 73 Fed. Reg. 58875- 
76 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
17.161(b)(1)). As this is more favorable to the Veteran, this 
time limit will be applied. VAOPGCPREC 3-2000 (April 2003).

Here, the Veteran meets all of the criteria except that he 
did not file an application for treatment within 180 after 
his June 1993 service separation.  Nonetheless, a Veteran at 
the time of discharge must be provided with a written 
explanation as to the criteria for determining eligibility 
for VA outpatient treatment for service-connected dental 
conditions or disabilities.  A signed acknowledgement must be 
included in the service records showing that written notice 
of this explanation was provided.  If a Veteran refuses to 
sign such statement, a certification from an officer 
designated for such purpose by the Secretary concerned that 
the member was provided such explanation.  38 U.S.C.A. § 
1712(a)(2); 38 C.F.R. § 17.161(b)(1)(i)(B); Mays v. Brown, 5 
Vet. App. 302, 306 (1993).

Review of the Veteran's record does not reveal that he was 
given a written explanation of the eligibility requirements 
for VA outpatient dental treatment.  Nor is there a 
certification showing that he refused to sign such a 
statement.  His DD 214 shows that he was not provided with a 
complete dental examination and all appropriate dental 
services and treatment within 90 days prior to separation.  
As such, although he is not shown to have applied for dental 
treatment within 180 days of his discharge from service, he 
is found eligible for VA dental treatment on a one-time 
completion basis. Accordingly, and resolving all reasonable 
doubt in the Veteran's favor (see 38 U.S.C.A. § 5107(b) and 
38 C.F.R. § 3.102), the Board finds that eligibility for VA 
outpatient dental (Class II(a)) treatment, on a one-time 
completion basis, is established. See 38 C.F.R. § 
17.161(b)(1).

Although a Veteran is also entitled to VA outpatient dental 
treatment if he qualifies under one of the other categories 
outlined in 38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161, the 
Veteran does not meet any of the remaining criteria. Class 
II(b) and Class II(c) treatment require that the claimant be 
a prisoner of war, a status not accruing to the Veteran. See 
38 C.F.R. § 17.161(d), (e).  Class IIR (Retroactive) 
eligibility requires that a Veteran who had made prior 
application for VA dental treatment within one year of April 
5, 1983, received dental treatment from the VA for 
noncompensable dental conditions, was denied replacement of 
missing teeth which were lost during service, and that 
existing VA records reflect the prior denial of the dental 
claim. See 38 C.F.R. § 17.161(f).  The Veteran has not sought 
VA dental treatment prior to the current claim.  There is no 
evidence demonstrating that the Veteran has a dental 
condition that impairs or aggravates a service-connected 
disability (Class III).  See 38 C.F.R. § 17.161(g). The 
Veteran's service-connected disabilities are not rated as 100 
percent disabling by schedular evaluation or due to 
individual unemployability (Class IV), nor is he a Chapter 31 
vocational rehabilitation trainee (Class V).  See 38 C.F.R. § 
17.161(h), (i).  He is also not receiving, or is scheduled to 
receive, VA care and treatment under 38 U.S.C.A. Chapter 17 
(Class VI).  See 38 C.F.R. § 17.161(j).  Accordingly, 
outpatient dental treatment is not warranted on a basis other 
than Class II(a) treatment, on a one-time completion basis.   

B.  Entitlement to a Higher Initial Evaluation

The Veteran is seeking higher initial evaluations for the 
service-connected bilateral hearing loss and skin rash with 
papules.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. 4.1, et. al.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In Fenderson v. West, 12 Vet App 119, 125-26 (1999), 
however, the U.S. Court of Appeals for Veterans Claims 
(Court) distinguished appeals involving a Veteran's 
disagreement with the initial rating assigned at the time a 
disability is service-connected.  Accordingly, where the 
question for consideration is the propriety of the initial 
rating assigned, evaluation of the medical evidence since the 
effective date of the grant of service connection, and 
consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See id. at 
126-27.  Moreover, the Board notes, the Court recently held 
that in claims for increased rating VA must consider that a 
claimant may experience multiple distinct degrees of 
disability, resulting in different levels of compensation, 
from the time the increased rating claim is filed to the time 
a final decision is made.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

Given the nature of present claims for a higher initial 
evaluation, the Board has considered all evidence of severity 
since the effective date for the award of service connection 
in April 2003.  The Board's adjudication of this claim 
accordingly satisfies the requirements of Hart.  

Bilateral Hearing Loss

The Veteran's service-connected bilateral hearing loss is 
currently evaluated as noncompensable.  

Hearing loss is rated under the criteria of 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  Evaluations of defective hearing are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1993).  Hearing impairment is determined by 
averaging the hearing impairment at each of the four 
designated frequencies (1000, 2000, 3000, and 4000 Hertz).  
38 C.F.R. § 4.85.  This results in a Puretone Threshold 
Average for each ear.  Id.  The Puretone Threshold Average is 
charted, in conjunction with the Speech Discrimination 
Percentage for that ear, in Table VI of 38 C.F.R. § 4.85.  
Id.  This results in a score, expressed as a Roman numeral, 
for each ear.  Id.  The Roman numeral scores for both ears 
are then charted in Table VII of 38 C.F.R. § 4.85, and the 
intersection of the scores provides the percentage of 
disability.  Id.

Effective June 10, 1999, exceptional patterns of hearing 
impairment, which cannot always be accurately assessed under 
the standards of 38 C.F.R. § 4.85, may be evaluated under the 
provisions of 38 C.F.R. § 4.86.  These provisions apply when 
either the puretone threshold at each of the four specified 
frequencies is 55 decibels or more, 38 C.F.R. § 4.86(a), or 
when the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, 38 C.F.R. 
§ 4.86(b).  If either of these provisions applies, each ear 
is evaluated separately.  See 38 C.F.R. § 4.86.  The Roman 
numeral designation for the ear with an exceptional pattern 
of hearing impairment is derived from Table VI or VIa, 
whichever results in the higher numeral.  When 38 C.F.R. 
§ 4.86(b) is applicable, the assigned numeral is elevated to 
the next higher Roman numeral.  See id.    

Table VIa will also be applied when an examiner certifies 
that the use of the speech discrimination test is not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc.  See 38 C.F.R. § 4.85(c). 

The pertinent evidence in the present case first includes an 
August 2004 VA audiological consultation.  Audiometry 
results, however, are not provided, so the evaluation is not 
acceptable for rating purposes.  In any event, the VA 
audiologist noted that audiometer readings showed mild 
conductive hearing loss.  Speech recognition scores were 100 
percent right ear and 96 percent left ear.  

In his April 2003 claim, the Veteran wrote that he could not 
hear in a normal manner.  

More recently, the Veteran underwent an audiological 
examination in January 2010.  During the examination, the 
Veteran complained of worse left ear hearing, plus a feeling 
of pressure on the left side.  The examiner also indicated 
that the Veteran had dizziness and lightheadedness related to 
his hearing loss.  The VA examiner then reported audiometry 
results as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
25
25
25
45
30
LEFT
N/A
20
20
25
35
25

Speech recognition scores were 96 percent right ear and 92 
percent left ear.  The VA audiologist indicated that 
reliability of testing was only fair, especially in the left 
ear.  Even after reinstruction and retesting, puretone 
thresholds at 4000 Hz in both ears were inconsistent with 
otoacoustic emissions.  The audiologist diagnosed non-
disabling hearing loss bilaterally with significant effects 
on the Veteran's occupational functioning due to difficulty 
with soft voices, especially on the left. The VA examiner 
then indicated that the service-connected hearing loss should 
have no effect on the Veteran's ability to obtain or maintain 
gainful employment.    

Charting the January 2010 VA examination results in Table VI 
of 38 CFR 4.85, results in assignment of a Level I is for the 
left ear and a Level I for the right ear.  A noncompensable 
evaluation is derived from Table VII of 38 CFR 4.85 by 
intersecting row I, the better ear, with column I, the poorer 
ear.  

VA hearing examination worksheets were revised while this 
appeal was pending to include the effect of the Veteran's 
hearing loss disability on occupational functioning and daily 
activities.  See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 
24, 2007); see also 38 C.F.R. § 4.10 (2008); Martinak v. 
Nicholson, 21 Vet. App. 447, 455-56 (2007).  Here, the 
examiner addressed the current severity of the Veteran's 
bilateral hearing loss and the impact of his hearing loss on 
his daily functioning.  Martinak v. Nicholson, 21 Vet. App. 
at 455-56.

In summary, the mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations shows that a compensable evaluation is not 
warranted for the service-connected bilateral hearing loss.  
"Staged ratings" are not warranted because the schedular 
criteria for a higher rating were not met at any time during 
the period under appellate review.  See Hart, 21 Vet. App. at 
505; Fenderson, 12 Vet. App. at 126-27.  For these reasons, 
the Veteran's claim for an initial compensable evaluation for 
the service-connected bilateral hearing loss must be denied.  

Skin Rash with Papules

The Veteran's service-connected skin rash with papules is 
rated as noncompensable from April 29, 2003, and 10 percent 
disabling from November 10, 2009.  

The disability is rated by analogy under the provisions of 
38 U.S.C.A. § 4.118, Diagnostic Code 7806 (dermatitis or 
eczema).   The rating criteria are as follows: 

A compensable (zero) percent evaluation is assigned in cases 
of less than five percent of the entire body or less than 
five percent of exposed areas affected, and no more than 
topical therapy required during the past 12-month period.  A 
10 percent evaluation is assigned for in cases of at least 
five percent, but less than 20 percent of the entire body, or 
at least five percent, but less than 20 percent, of exposed 
areas affected; or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  A 30 percent evaluation is assigned in cases 
of 20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected; or systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  A 60 percent evaluation is 
assigned in cases of more than 40 percent of the entire body 
or more than 40 percent of exposed areas affected; or 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.

Alternatively, eczema may be evaluated as disfigurement of 
the head, face, or neck (Diagnostic Code 7800) or (Diagnostic 
Codes 7801-7805), depending upon the predominant disability.  
38 C.F.R. § 4.118, Diagnostic Code 7806.  

Here, the pertinent evidence during the initial rating period 
prior to November 10, 2009, includes a private treatment note 
from April 2003, which shows that the Veteran had very fine 
white, almost pylars keratitis-like lesions, on the arms.  He 
was prescribed hydrocortisone valerate cream for treatment.  

A VA treatment note from April 2004 shows that the Veteran 
complained of a rash on his arms and back.  

In October 2004, the Veteran underwent a VA examination.  
With regard to the skin, the VA examiner found scattered, 
white, fine papules, 1 mm, on the shoulder and bilateral 
upper arms.  There were also a few acne sores on the back, 
neck, and shoulder, but otherwise normal skin. The Veteran's 
head and face showed no scars, lesions, or deformities.  

Next, a January 2008 private treatment note shows that the 
Veteran had an abscess drained from his back.  

Then, according to a June 2009 private treatment note, the 
Veteran complained of a rash, which he had periodically, 
including on the lower legs and back.  Physical examination 
showed erythematous tiny papules in a sporadic pattern over 
the lower extremities (including the feet).  The mid-
posterior thorax showed sebaceous cysts, not inflamed, and a 
scar from the previous incision and drainage ("I&D").  The 
upper back showed erythematous pustules/papules.  The 
assessment was rash, sebaceous cysts, and other acne.  

On November 10, 2009, the Veteran underwent a VA examination.  
During the clinical interview, the Veteran related his 
complaints of an eruption of scattered, slightly itchy white 
spots on both arms, anterior and posterior aspects.  He also 
had blisters on his fingertips and tips of his toes, 
involving the finger and toe web spaces, in between these 
spaces, and on the soles of his feet. He further described a 
rash with raised red bumps on both lower extremities; itchy 
red bumps in the groin area, plus itchy red bumps scattered 
on in the stomach and back.  He had clustered brown, 
hyperpigmented macules on his forehead beginning in 2007.  
The Veteran indicated that these different types of rashes 
are recurrent with the last episode occurring 4 months prior.  
Breakouts occurred 9 to 10 times per year and last 
approximately 1 to 1 1/2 weeks.  He used a cream to prevent 
itching.  He did not use oral medication, including oral 
steroid or immunosuppressive type medication.  

Upon review of the claims file, the VA examiner observed that 
the Veteran had been treated for skin eruption consisting of 
scattered red papules over the lower extremities and trunk 
with hydrocortisone, triamcinolone, and loprox creams.  On 
physical examination, the VA examiner found no exfoliation, 
exudation, disfigurement, scarring, ulceration, and no 
crusting.  The groin area was clear of rash.  The anterior 
portion of the right lower leg had 2 white flat macular areas 
and a small area of red clustered papules.  The anterior 
portion of the left lower extremity had a cluster of red 
papules.  The left inner thigh area had a small cluster of 
red papules.  The Veteran's back had scattered flat red 
macular lesions.  The front truck had approximately 4 red 
papules in discrete areas.  The bilateral calf area had 
scattered, approximately 2 to 4, white macules. The right 
upper shoulder had 3 scattered red papules.  The upper left 
shoulder/back had a poikilodermatous-type texture with white 
area and some erythema.  The bilateral hands and feet were 
clear with no lesions or blisters in the web spaces.  The 
right and left forearms had a few scattered white macules.  
The upper arms were relatively spared of an eruption.  

Based on the examination results, the VA examiner diagnosed 
keratosis pilaris, which the Veteran reported as recurrent 
skin rashes involving various locations of the body, 
including his legs, arms, trunk and back, but with zero 
percent of exposed area and ten percent of the entire body 
affected on examination. The VA examiner also diagnosed 
dermatitis, which the Veteran reported as a chronic rash on 
the forehead.  This involved five percent of exposed areas 
and less than one percent of the entire body.  He also had 
dyshidrotic dermatitis involving the webspaces of both hands 
and feet, which involved zero percent of exposed area or 
entire body on physical examination.  The VA examiner 
indicated that there were no systemic or nervous 
manifestations.  

In light of this evidence the Board finds that the service-
connected disability picture more nearly resembles the 
criteria for the assignment of a 10 percent evaluation 
throughout the entire appellate period.  In particular, the 
VA examiner in November 2009 indicated that the service-
connected skin rash with papules affects ten percent of the 
entire body.  The VA examiner described symptoms consistent 
with symptoms previously described in April 2003, October 
2004, and June 2009.  Although the prior examiners did not 
specify the percent of body surface area affected by the 
service-connected skin rash with papules, the Board finds 
that their descriptions are otherwise consistent with the 
November 2009 VA examiner's assessment.  Accordingly, the 
service-connected disability picture more nearly approximates 
the symptomatology of a 10 percent evaluation throughout the 
appellate period.  

An evaluation higher than 10 percent, on the other hand, is 
not assignable at any point during the period of appellate 
review.  The November 2009 VA examiner found less than 20 
percent of the entire body and less than 20 percent of 
exposed areas affected.  The examiner also made clear that 
the Veteran did not require systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  

To the extent the disability may also be rated under 
Diagnostic Codes 7800 though 7805, an evaluation higher than 
10 percent is not warranted.  In particular, Diagnostic Code 
7800 applies to disfigurement of the head, face, or neck.  
The evidence shows, however, the Veteran's predominant 
disability involves the unexposed areas of his body.  
Accordingly, a higher evaluation is not warranted under 
Diagnostic Doe 7800.  The Veteran's skin rash with papules is 
also not shown to be deep or cause limited motion.  
Accordingly, a higher evaluation is not assignable under 
Diagnostic Code 7801 or 7805.  To the contrary, the November 
2009 VA examiner found that there was no exfoliation, 
exudation, disfigurement, scarring, ulceration, or crusting.  
Finally, a higher evaluation is not assignable under 
Diagnostic Codes 7802 through 7804, because a 10 percent 
evaluation is the highest available rating assignable under 
these Diagnostic Codes.   

In conclusion, the Board finds that an initial 10 percent 
evaluation, but not higher, is warranted for the service-
connected skin rash with papules.  "Staged ratings" are not 
warranted because the schedular criteria for a rating higher 
than 10 percent were not met at any time during the period 
under appellate review.  See Hart, 21 Vet. App. at 505; 
Fenderson, 12 Vet. App. at 126-27.

Extraschedular consideration

The Board's findings above are based on schedular evaluation.  
To afford justice in exceptional situations, an 
extraschedular rating may also be provided.  38 C.F.R. § 
3.321(b).  Here, however, referral for extraschedular 
consideration is not warranted.  First, the applicable rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology.  Furthermore, the evidence does not show 
marked interference with employment in excess of that 
contemplated by the rating schedule, frequent periods of 
hospitalization, or other evidence that would render 
impractical the application of the regular schedular 
standards.  Therefore, the Board is not required to remand 
the Veteran's claim for consideration of extraschedular 
ratings under 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008) 


ORDER

Service connection for chronic fatigue syndrome is denied.

Service connection for tinea pedis is granted.  

Service connection for atypical chest pain is granted.  

Service connection for a respiratory disorder to include 
bronchitis and pharyngitis is denied.  

Service connection for headaches is denied.

Service connection for sensitivity to bright light is denied.

Service connection for dental disorder solely for the purpose 
of obtaining VA outpatient dental treatment on a one-time 
completion basis is granted.

An initial compensable evaluation for the service-connected 
bilateral hearing loss is denied.

An initial 10 percent evaluation, but not higher for the 
service-connected skin rash with papules is granted, subject 
to the regulations governing the payment of VA monetary 
benefits.

An increased evaluation in excess of 10 percent for the 
service-connected skin rash with papules is denied.



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


